Citation Nr: 1522015	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  15-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to reimbursement for the cost of private medical services (optical corrective lenses) provided to the applicant on December 31, 2009 in the amount of $401.98.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from March 1966 to September 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from an undated decision of the Department of Veterans Affairs Medical Center (VAMC) in Orlando Florida that denied jurisdiction and reimbursement of expenses for optical care. 

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.  

The issues of reopening claims for service connection for an acquired psychiatric disorder, degenerative disease of the cervical spine, for service connection for an acquired psychiatric disorder, Parkinson's disease, and sleep apnea, and for increased ratings for Meniere's disease, the thoracic and lumbar spine, and right elbow are addressed in a separate decision.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2010, the Veteran submitted to VAMC Orlando, Florida a claim for reimbursement of expenses for optical care in December 2009.  The Veteran enclosed copies of a letter dated in February 2010, resent in April 2010, to VAMC Gainesville, Florida.  In this letter, the Veteran also discussed a claim for reimbursement for a January 2009 optical examination.  The Veteran noted in his claim that he was informed that VAMC Gainesville did not have jurisdiction as it had been transferred to Orlando.  

In an undated decision, VAMC Orlando advised the Veteran that the expense incurred in January 2009 for an eye examination was under the jurisdiction of VAMC Gainesville.  It is not clear whether the Veteran continued to pursue the January 2009 claim.  However, VAMC Orlando denied reimbursement for the December 2009 expense for corrective lenses because the Orlando Fee Basis office did not authorize the purchase of the lenses.  

In December 2010, the Veteran expressed disagreement with the decision using a VA Form 9 with eleven enclosures that included correspondence, VA outpatient treatment records, invoices, and receipts for corrective lenses with argument why his claim should be granted.  Although the VAMC Orlando's decision is undated, the date of claim and date of disagreement demonstrate that the disagreement was timely.  These documents are located in Volume 6 of the Veteran's paper claims file.  

The AOJ has not yet issued a statement of the case (SOC) regarding this issue.  When a claimant files a timely NOD and there is no statement of the case (SOC), the Board must remand the issue to the RO for the issuance of a SOC. The failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of reimbursement for the cost of private medical services (optical corrective lenses) provided to the applicant on December 31, 2009 in the amount of $401.98.  

2.  If the decision remains adverse to the Veteran inform the Veteran that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the letter. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




